Citation Nr: 0407909	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-05 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 
percent for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, following a reopening 
of the veteran's claim as further discussed below, the issue 
of service connection for PTSD and the issue of entitlement 
to an increased evaluation for duodenal ulcer are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.  

The Board notes that, in the August 2001 rating decision, the 
RO characterized the issue in this case as that of 
entitlement to service connection, and finds that, the RO 
apparently conceded that the veteran had submitted sufficient 
evidence to reopen the claim of entitlement to service for 
PTSD, which was previously denied in a May 1997 rating 
decision.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in a matter such as 
this, the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, the issue 
currently before the Board is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; the veteran was informed of this decision the same 
month but did not file a notice of disagreement (NOD) within 
one year of such notification.

2.  Evidence added to the record since the May 1997 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the May 
1997 rating decision sufficient to reopen the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  VA has complied with the notice and duty to assist 
provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claims on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, an August 
2001 rating decision, a February 2003 statement of the case 
(SOC), and a May 2003 VCAA letter, the appellant was provided 
with information regarding the evidence needed to 
substantiate his claim to reopen, and informed of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
informed that new and material evidence sufficient to reopen 
the previously denied claim would need to show a diagnosis of 
PTSD and evidence that it was related to a verified in-
service stressor.  As noted above, in the May 2003 VCAA 
letter and the February 2003 SOC, the appellant was given 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist pursuant to the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The appellant was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claim.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claim to reopen.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claim and has obtained 
and fully developed all relevant evidence.  Moreover, in 
light of the decision herein to reopen the veteran's claim 
for service connection for PTSD, the Board finds that there 
has been no prejudice to the veteran in this case that would 
warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio, 16 Vet. App. at 
187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
In the decision on appeal, the RO reopened the veteran's 
claim and discussed the issue of service connection for PTSD 
on the merits.  However, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the RO first denied a claim for 
entitlement to service connection for PTSD in a May 1997 
rating decision.  By a letter dated the same month, the 
veteran was notified of the RO's action and was advised of 
his appellate rights, but no appeal was initiated within one 
year of the notification.  In September 1998, the veteran 
filed to reopen his claim for service connection for PTSD.  
In an August 2001 rating decision, the RO determined that new 
and material evidence had been submitted and reopened and 
denied his claim for service connection for PTSD, noting that 
a diagnosis of PTSD was invalid in the absence of a verified 
stressor.  The veteran was notified of the RO's action and 
advised of his appellate rights the same month; the veteran 
perfected his appeal.

Since the veteran did not file an NOD with the May 1997 
rating decision within one year of notification, that 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for service connection for PTSD has been 
received.  

The evidence presented or secured since the last final denial 
of the veteran's claim for PTSD in May 1997 includes an April 
1999 VA PTSD examination report, showing a diagnosis of PTSD 
related to the Vietnam War; a response from the U.S. Armed 
Services Center for Unit Records Research (USASCRUR); and a 
copy of a listing from the Vietnam Memorial for a Sergeant D. 
E. Luscombe, who died in the Republic of Vietnam, and 
statements from the veteran and his representative.  At the 
time of the May 1997 rating decision, the veteran had not 
been diagnosed with PTSD.  The Board finds that the VA 
examination report, indicating that the veteran has PTSD due 
to service in the Vietnam War and the Vietnam Memorial 
listing for a dead comrade bear directly or substantially on 
the specific matter and are so significant that they must be 
considered to fairly decide the merits of the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Hence, the claim 
will be remanded for the purpose of obtaining additional 
evidence.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the remaining issues 
on appeal.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In reference to the veteran's claim seeking entitlement to 
service connection for PTSD, the Board notes that the duty to 
assist includes attempting to verify in-service stressor(s), 
obtaining VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The Board observes that the veteran 
served with the Army in Vietnam from March 1971 to January 
1972.  The veteran was assigned to Company D, 36th Engineer 
Battalion, as a construction foreman.  A July 2001 USASCRUR 
response enclosed copies of Operational Report - Lessons 
Learned (OR-LL) for the six-month periods ending April 30 and 
October 31, 1971.  The latter OR-LL indicated that the 
veteran's battalion did not participate in any combat 
operations between May 1 and October 1971, but reflected 
problems with traffic accidents.  The USASCRUR was unable to 
verify that the areas listed by the veteran, to include Vinh 
Long came under enemy attack during his tour, from March 12, 
1971 to January 7, 1972.  The USASCRUR also was unable to 
locate casualty data on a soldier named "Luscume," and 
recommended that the veteran be asked to provide specific 
information about combat incidents and casualties and 
indicated that morning reports could be ordered from the 
National Personnel Records Center (NPRC) to verify 
casualties.  The veteran's representative supplied a copy of 
a listing from the Vietnam Memorial for a Sgt. Luscombe, who 
died in a non-hostile, ground casualty vehicle crash in June 
1971.  The veteran's DA-20 reflects that the veteran 
participated in two campaigns in December 1971.  

Because it appears that the veteran did not engage in combat 
with the enemy, his lay statements alone are not enough to 
establish the occurrence of the alleged stressor(s).  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  Another attempt 
should be made by the RO to ask the veteran to provide a 
comprehensive statement regarding his alleged stressor 
incidents.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

In addition, the RO should ask the NPRC for morning reports 
for June 1971 and the USASCRUR to provide any available 
information, which might corroborate the veteran's alleged 
in-service stressor(s), in particular, verifying whether his 
battalion was under attack or participated in any combat 
campaigns during December 1971. 

The veteran has indicated that he has received psychiatric 
treatment from VA.  On remand, the RO should obtain any 
missing VA records.

Since the record shows multiple psychiatric diagnoses, 
including PTSD and major depression, the veteran should be 
afforded a VA psychiatric examination to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include due to in-service 
stressors.

Further, as noted above, the duty to assist includes 
obtaining pertinent treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran indicated that he 
received private treatment for his ulcer problem from Dr. H. 
B. Reinfeld.  The Board acknowledges that Dr. Reinfeld 
indicated that the veteran was not his patient.  The Board 
feels that another attempt should be made by the RO to ask 
the veteran to identify and sign releases for health care 
providers that treated him for any gastrointestinal (GI) 
disorder, since September 1997 and should obtain missing non-
VA and VA treatment records.  

At the time of VA examination in April 1999, an upper GI 
series reflect deformity of the duodenal bulb with signs of 
irritability and spasticity consistent with chronic and 
active peptic disease.  There was thickening of the mucosa on 
the second portion of the duodenum.  But the examination 
report did not discuss the clinical findings needed to rate 
the disability under the schedular criteria.  The Board also 
notes that no medical records were available for the April 
1999 GI examiner to review.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision).  Consequently, the 
veteran will be afforded another GI examination.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged combat stressor incident(s) with 
dates of incidents while serving in 
Vietnam (March 1971 to January 1972).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from December 1973 
to the present and for any 
gastrointestinal disorder from September 
1997 to the present.  The RO should 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the RO 
should obtain copies of medical records 
from the VA Medical Center and outpatient 
clinics in Miami, Florida, not already 
associated with the claim file, from 1974 
to the present.  If records are 
unavailable, please have the provider so 
indicate.

3.  The RO should ask the NPRC to provide 
morning reports listing casualties for 
the Company D, 36th Engineer Battalion, 
for June 1971.  The RO also should 
prepare a letter asking the USASCRUR to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressor(s).  The veteran 
served on active duty with the Army from 
December 1970 to December 1973.  He was 
in Vietnam from March 1971 to January 
1972 with Company D, 36th Engineer 
Battalion.  The veteran claims he was 
subjected to enemy attacks while 
stationed in Vietnam and his DA-20 shows 
participation in two campaigns during 
December 1971.  The RO must provide the 
USASCRUR with copies of any personnel 
records obtained, showing service dates, 
duties, and units of assignment, and the 
veteran's stressor statements.

4.  After items 1 through 3 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record, including the death of Sergeant 
Luscombe in June 1971.  If none was 
verified, the report will so state.  This 
report is then to be added to the claims 
file. 

5.  After items 1 through 4 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded gastrointestinal and psychiatric 
examinations to determine the nature and 
extent of his ulcer disorder and to 
ascertain whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification and etiology of any 
disorder found.  The claims file and this 
REMAND must be reviewed by the examiners 
in conjunction with the examinations.  
All special studies or tests including 
radiological, psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiners are to 
be accomplished.  The psychiatric 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The 
psychiatric examiner should review a copy 
of 38 C.F.R. § 4.125(a) and provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
the death in June 1971 of Sergeant 
Luscombe.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents in Vietnam 
during 1971 (see (b) above).  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The gastrointestinal examiner should 
indicate whether the veteran's ulcer 
disorder is symptomatic and, if so, 
whether his symptoms are mild, moderate, 
moderately severe, or severe.  The 
examiner should note whether the veteran 
has: (1) recurring symptoms once or twice 
yearly; (2) recurring episodes of severe 
symptoms two or three time a year 
averaging 10 days in duration or 
continuous moderate manifestations; (3) 
symptoms less than severe but with 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or (4) pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

6.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  In particular, the RO 
must inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide 
and (4) request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on appeal.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection and increased rating 
claims, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



